Title: To John Adams from James McHenry, 13 February 1799
From: McHenry, James
To: Adams, John



Sir
War Department 13 Febry 1799

I have the honour to submit a letter proposed to be sent to Lt Col. Gartlen by to-morrows post, with the letter mentioned therein from Governor Jackson of Georgia and that from Lt. McCall to the said Governor—It is desirable to have the letters returned to-day if approved of.
I have the honour to be with the greatest respect Sir / your most obt. & hbe st

James McHenry